Citation Nr: 0427150	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-09 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Propriety of an initial 30 percent disability rating for 
post-traumatic stress disorder (PTSD) and an evaluation in 
excess of 50 percent since March 1, 2004.  

2.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain since February 19, 1993, and a rating in 
excess of 20 percent since March 1, 2004.  

3.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the left knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1969 to May 
1989.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina - which, in part, 
granted service connection for PTSD and assigned an initial 
10 percent disability rating effective February 26, 1999.  
The RO, however, denied claims seeking ratings higher than 10 
percent for a lumbosacral strain, DJD of the left knee, 
and GERD.

A more recent, June 2003, RO decision increased the initial 
10 percent rating for the PTSD to 30 percent with the same 
effective date of February 26, 1999.  And an even more 
recent, April 2004, RO decision again increased the rating - 
this time from 30 to 50 percent but with a different 
effective date of March 1, 2004.  The RO also increased the 
10 percent rating for the lumbosacral strain, which had been 
in effect since February 19, 1993, to 20 percent effective 
March 1, 2004.

In his May 2000 substantive appeal (VA Form 9), the veteran 
requested a videoconference hearing with a Member of the 
Board (Veterans Law Judge (VLJ)).  And in his July 2003 VA 
Form 9 he requested a hearing at the RO before a VLJ.  This 
latter type of hearing is often called a travel Board 
hearing.  But after a travel Board hearing was scheduled for 
August 2004, he withdrew his request for either a 
videoconference or travel Board hearing.  38 C.F.R. 
§ 20.704(e) (2003).




FINDINGS OF FACT

1.  Prior to March 1, 2004, the veteran's service-connected 
PTSD was manifested by a somewhat flattened affect, a 
continued reluctance to engage in relationships and social 
interaction, and attendance in group therapy, but he did not 
take psychotropic medication and did not otherwise have such 
symptoms as impaired speech, panic attacks, difficulty 
understanding complex commands, impairment of memory, 
judgment or abstract thinking, and disturbance of motivation 
or mood.  

2.  Since March 1, 2004, the veteran's service-connected PTSD 
has been manifested by significant anxiety and psychomotor 
retardation as well as panic attacks after awakening from 
nightmares, but he has not had suicidal ideation, obsessional 
rituals, impaired speck, near continuous panic or depression 
affecting his ability to function independently, impaired 
impulse control, and spatial disorientation or neglect of 
personal appearance or hygiene.  

3.  Prior to March 1, 2004, the veteran's service-connected 
lumbosacral strain was manifested by characteristic pain on 
motion and no more than slight limitation of motion.  

4.  Since March 1, 2004, the veteran's service-connected 
lumbosacral strain has been manifested by flexion of more 
than 30 degrees - but less than 60 degrees, and a combined 
range of motion of 135 degrees.  There is no ankylosis, 
either favorable or unfavorable, or residuals of a vertebral 
fracture, and there also is no muscle spasm or guarding 
causing abnormal gait or abnormal spinal kyphosis.

5.  The veteran's service-connected DJD of the left knee is 
manifested by crepitus on motion and a noncompensable degree 
of limitation of motion, but X-rays do not confirm the 
presence of arthritis.  

6.  The veteran's service-connected GERD is manifested by 
dysphagia, regurgitation, and substernal pain, but there is 
no material weight loss, hematemesis, melena, anemia or 
combination of symptoms productive of a serious impairment of 
health.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for PTSD prior to 
March 1, 2004 is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2003).  

2.  An evaluation in excess of 50 percent for PTSD since 
March 1, 2004, also is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).  

3.  An evaluation in excess of 10 percent for lumbosacral 
strain prior to March 1, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, 
Diagnostic Codes 5292 and 5295 (2000); and Diagnostic Codes 
5003, 5242, 5237 (in effect since September 26, 2003).  

4.  An evaluation in excess of 20 percent for lumbosacral 
strain since March 1, 2004, also is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.71a, Diagnostic Codes 5292 and 5295 (2000); and 
Diagnostic Codes 5003, 5242, 5237 (in effect since September 
26, 2003).  

5.  An evaluation in excess of 10 percent for DJD of the left 
knee is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2003).  

6.  An evaluation of 30 percent, but no higher, is warranted 
for GERD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Pelegrini 
II, at 120.  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice by letter of February 2001, after the January 2000 
rating action granted service connection for PTSD and 
assigned an initial 10 percent rating, and also confirmed and 
continued ratings of 10 percent for service-connected 
lumbosacral strain, DJD of the left knee, and GERD.  This, 
obviously, was not in strict accordance with the holding in 
Pelegrini II regarding the timing of the VCAA notice.  
Nevertheless, the veteran was subsequently given additional 
VCAA notification in August and November 2003 RO letters.  
And the April 2004 SSOC cited the implementing VCAA 
regulations.  

As mentioned, while compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that RO decision, in Pelegrini II, the Court 
stated that it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ action or 
decision and (2) the appellant is entitled on remand to VCAA-
content-complying notice."  Id., at *28.  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id., at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claims to the RO for further development and 
readjudication.  Here, though, a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's January 2000 adjudication, he has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to his VA 
notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
VCAA letters in February 2001 and August and November 2003.  
And this all occurred before actual certification of his 
appeal to the Board.  Moreover, even once his appeal arrived 
at the Board, he had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As already alluded to, the Board is bound by 
the precedent opinions of VA's General Counsel, as chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's post-service treatment records at a military 
medical facility have been obtained, as have his records of 
VA outpatient treatment (VAOPT) and records from a Vet 
Center.  Moreover, he has been provided with several VA 
rating examinations during the course of his appeal and he 
cancelled his hearing that was scheduled before a Veterans 
Law Judge.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where compensation already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance.  But that 
holding is not applicable where the veteran timely appealed 
the rating initially assigned for disability just after 
establishing entitlement to service connection for it.  
So VA must consider the claim in this context, which includes 
determining entitlement to a "staged" rating to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical and inadequate the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  



PTSD

The criteria for the evaluation of a service-connected 
psychiatric disability are based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap that must be overcome and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15.  
An examiner's assessment of the level of severity is a 
significant, but not the only, rating factor.  It is the 
severity of the effects of the symptoms, as described by the 
examiner, which determines the rating.  61 Federal Register 
52696-99 (Oct. 8, 1996).  The rating criteria call for 
evaluations to be made upon identification of specific 
symptoms and manifestations expressly associated with 
different degrees of disability.  VAOGCPREC 11-97 (Mar. 25, 
1997).  Also, consideration is given to the frequency and 
duration of psychiatric symptoms, and the length as well as 
capacity for adjustment during remissions.  38 C.F.R. 
§ 4.126(a).  Consideration is given, as well, to the extent 
of social impairment, but a rating shall not be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, the General Rating Formula for 
Mental Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.   Occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.   

The Global Assessment of Functioning (GAF) score considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.

Analysis

Prior to March 1, 2004, the veteran's service-connected PTSD 
was manifested by symptoms that primarily fell within the 
range of mental impairment indicative of no more than a 30 
percent disability evaluation.  He has not been hospitalized 
for psychiatric disability and had not taken psychotropic 
medication, although he did attend group therapy.  His GAF 
scores of 68 on VA psychiatric examination in April 1999 and 
of 64 on VA psychiatric examination in May 1999 fell within 
the range indicative of no more than mild symptoms.  His GAF 
score of 50 on VA psychiatric examination in April 2003 was 
just barely within the range or level indicative of serious 
symptoms.  



Except for a somewhat flattened affect on VA psychiatric 
examination April 1999, however, and a continued reluctance 
to engage in relationships and social interaction, the 
veteran did not otherwise have such symptoms as impaired 
speech, panic attacks, difficulty understanding complex 
commands, impairment of memory, judgment or abstract 
thinking, disturbance of motivation or mood.  

So an evaluation in excess of 30 percent was not warranted 
prior to March 1, 2004.  

A higher 50 percent rating has been in effect since March 1, 
2004, based on the results of the VA psychiatric examination.  
That examination found that the veteran was very anxious and 
had psychomotor retardation and also had panic attacks after 
awakening from nightmares.  Further, it was noted that he was 
to begin taking psychotropic medication and his GAF score was 
45 - which, as mentioned, is indicative of serious symptoms.  
However, he did not have the type or range of symptoms that 
would warrant a 70 percent disability evaluation.  
Specifically, he did not have such symptoms as suicidal 
ideation, obsessional rituals, impaired speech, near 
continuous panic or depression affecting his ability to 
function independently, impaired impulse control, or spatial 
disorientation or neglect of personal appearance or hygiene.  

Accordingly, since March 1, 2004, the date of the most recent 
VA psychiatric rating examination, an evaluation in excess of 
50 percent has not been warranted.  

Lumbosacral Strain

Other than intervertebral disc syndrome (IVDS), under DC 
5293, the criteria for evaluating spinal disabilities DCs 
5285 through 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered, including the renumbering of DC 5295 
to DC 5237.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004) 
("the new criteria").   



Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder (which does not include IVDS) 
for the period prior to September 26, 2003, only the old 
rating criteria may be applied, but both the old or the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning September 26, 2003.  

Spinal Rating Criteria Prior to September 26, 2003

38 C.F.R. § 4.71a, DC 5285, provided that for residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  With spinal cord involvement, 
being bedridden, or requiring long leg braces, a 100 percent 
rating was warranted.  In other cases, the rating was to be 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.  
A Note to DC 5285 stated that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one spinal segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  

38 C.F.R. § 4.71a, DC 5286, provided that for complete bony 
fixation of the spine (ankylosis) in a favorable angle, a 60 
percent rating was warranted.  When in an unfavorable angle, 
with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type), a 100 percent rating was warranted.

38 C.F.R. § 4.71a, DC 5289, provided for a 40 percent rating 
for favorable and a 50 percent rating for unfavorable 
ankylosis of the lumbar spine.  According to 38 C.F.R. 
§ 4.71a, DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation of 
motion a 20 percent rating, and severe limitation of motion a 
30 percent rating.

38 C.F.R. § 4.71a, DC 5295, provided that a lumbosacral 
strain - when slight with only subjective symptoms - 
warrants a noncompensable rating.  With characteristic pain 
on motion 10 percent is warranted.  With muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
a 20 percent rating is warranted.  When severe with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 
maximum 40 percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Spinal Rating Criteria as of September 26, 2003

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 through 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacro-iliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  And as 
mentioned, the DCs for rating spinal disorders were 
renumbered, including renumbering the DC relating to 
limitation of motion of the lumbar spine, DC 5292, as DC 5237 
(lumbosacral or cervical strain) and DC 5242 (degenerative 
arthritis of the spine).  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

The spinal rating criteria revised on September 26, 2003, 
provide for assigning an evaluation based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

The revised criteria for rating spinal disorders, other than 
IVDS, provide, in part, that evaluations may be based on 
limitation of the combined range of motion of the particular 
spinal segment and, at Note 2, set forth maximum ranges of 
motion with the exception that a lesser degree of motion may 
be considered normal under the circumstances set forth in 
Note 3, and, in Note 4, that range of motion should be 
measured to the nearest five (5) degrees.  

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
diagnosis, or other factors not the result of disease or 
injury of the spine, range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note 2.  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following:  difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal (GI) symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine that became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis is when 
the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

Analysis

Here, a 10 percent rating was assigned for the service-
connected lumbosacral strain since February 1993 and, after 
the spinal rating criteria (other than IVDS) were changed in 
September 2003, a 20 percent rating was assigned effective 
March 1, 2004.  So prior to the rating criteria change only 
the old spinal rating criteria will apply but both the old 
and the new rating criteria will be applied for the period 
since September 26, 2003, and address both the 10 percent and 
20 percent ratings.  

Under the criteria in effect prior to September 26, 2003, the 
evidence did not establish that a rating in excess of 10 
percent was warranted.  Specifically, VA general medical and 
orthopedic examinations in May 1993 found no significant 
functional impairment due to the veteran's complaints of low 
back pain and the latter examination found full range of 
motion, normal reflexes, and no evidence of radiculopathy, 
while also noting that the veteran had never had a vertebral 
fracture.  

Although the veteran complained of having a knot in his low 
back on VA examination in May 1999, there has never been 
evidence of muscle spasm, even though that examination 
revealed some tenderness in the sacroiliac areas 
and discomfort performing heel and toe walking.  And even 
with that, motor and sensory examination of the lower 
extremities was unremarkable and flexion was to 75 degrees 
and lateral bending to 30 degrees to the right and left 
sides.

The veteran's complaints of functional impairment were 
recorded on VA examination in April 2003, and he did not 
appear to have any neurologic deficit due to his low back 
disorder.  His musculature appeared normal and flexion was to 
80 degrees, extension to 10 degrees, and lateral bending and 
rotation in each direction to 20 degrees (for a combined 
range of motion of 170 degrees).  

So prior to the September 2003 change in the rating criteria, 
the veteran had no more that characteristic pain on motion 
and a noncompensable degree of limitation of motion.  Even 
the flattening of the lumbar curve found on VA examination in 
April 2003 would not have warranted a rating in excess of 10 
percent.  

Since September 26, 2003, the VA examination on March 1, 2004 
found that although the veteran complained of at times 
experiencing radiation of back pain down his left leg, the 
diagnosis indicated there was no degenerative disc disease 
(DDD), also known as IVDS.  And, again, there was no evidence 
of muscle spasm and his limitation of motion was no more than 
slight, with flexion being to 45 degrees, extension to 10 
degrees, and lateral bending and rotation in each direction 
to 20 degrees (for a combined range of motion of 135 
degrees).  

Under the spinal rating criteria revised in September 2003, 
the veteran's total combined range of motion of 135 did not 
warrant a rating in excess of 10 percent.  But because 
forward flexion was greater than 30 degrees but less than 60 
degrees, a 20 percent rating and no more was warranted.  
There has never been any ankylosis of the thoracolumbar 
segments of the spine nor any guarding or localized 
tenderness.  

Accordingly, under the old and the new rating criteria an 
evaluation in excess of 10 percent was not warranted for the 
service-connected lumbosacral strain prior to March 1, 2004, 
and a rating in excess of 20 percent has not been warranted 
since March 1, 2004. 

Left Knee DJD

The Board will consider all DCs relevant to rating disability 
of the knees.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5260, 5261, 5262, and 5263.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Ratings under 38 C.F.R. § 4.71a, DC 5003, for degenerative 
arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98 (Aug. 14, 
1998).

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion, and even though motion is 
possible beyond where pain sets in and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 
38 C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98 (August 14, 1998).  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  flexion limited to 60 degrees is 0 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees is 0 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  

Analysis

There veteran has never had surgery or ankylosis of the left 
knee, so application of DC 5256, governing ratings based on 
knee ankylosis, and DC 5259, governing ratings based on 
excision of semilunar cartilage, are not applicable.

The January 2000 rating action that initiated the appeal in 
this case was the first to apply 38 C.F.R. § 4.71a, DC 5010, 
for traumatic arthritis, which is rated as degenerative 
arthritis under DC 5003 - which, together with DC 5257, were 
the DCs previously used to rate the left knee disability.  

X-rays in March 1994 at a military medical facility 
reportedly revealed mild degenerative narrowing of the medial 
compartment of the left knee, but there were no fractures or 
joint effusion.  The conclusion was mild degenerative 
changes.  However, repeated left knee X-rays on VA 
examinations in May 1993, May 1999, and March 2004 did not 
reveal arthritis.  Rather, on VA examination in April 2004 it 
was specifically noted that X-rays had never documented 
significant degenerative changes in the knees.  The 
predominant diagnosis of the service-connected left knee 
disorder has been left patellofemoral syndrome, as made on VA 
orthopedic examinations in May 1999, April 2003, and April 
2004.  

VA examinations in May 1993 and May 1999 revealed full range 
of motion of the left knee and the April 2003 VA examination 
found that extension was to 0 degrees and flexion to 100 
degrees, both of which are noncompensable degrees of 
limitation of motion under DCs 5260 and 5261.

The March and April 2004 VA examinations also found there was 
full extension (i.e., to 0 degrees), and the report of there 
being only 0 to 19 degrees of flexion is simply not in 
keeping with other findings pertaining to the left knee - 
particularly because flexion of the right knee on VA 
examination in April 2004 was to 110 degrees and at the time 
of the March 2004 VA examination the veteran no longer used a 
left knee brace.  

VA orthopedic examination in January 2001 noted that the 
veteran had developed deep venous thrombosis (DVT) of the 
left lower extremity in 1997.  And VA orthopedic examination 
in April 2003 noted that he had post-phlebitic legs with 
chronic swellings, brawny edema, and thickened discolored 
skin of the lower legs.  So the chronic swelling and edema is 
due to nonservice-connected disability and cannot, in turn, 
be considered in determining the evaluation to be assigned 
for the service-connected left knee disorder.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.14 
(2003).

Similarly, repeated VA examinations have disclosed no 
ligamentous instability of the left knee.  So the veteran's 
having used a knee brace in the past, as noted on 
VA examinations in January 2001, April 2003, and March 2004 
is also not shown to be due to service-connected disability 
of the left knee, as opposed to the nonservice-connected 
circulatory impairment.  

While there is no evidence of subluxation or instability, DC 
5257 also provides for rating "other" impairment of the 
knee - which in this case is left patellofemoral syndrome.  
The April 2004 VA examination found that the veteran had 
minimal crepitus of the left knee through range of motion.  
Under 38 C.F.R. § 4.59, crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact that are diseased.  This, together with the 
pain in the last 15 degrees of extension found on VA 
examination in April 2004 establishes that the veteran has 
slight left knee impairment, for which a 10 percent rating is 
currently assigned under DC 5257.  However, the evidence does 
not show that he has at least moderate impairment that would 
warrant the next higher rating of 20 percent.  

GERD

Service connection was initially granted for esophagitis 
reflux by an October 1994 rating action and assigned a 10 
percent evaluation under DC 7346.  The disability was 
recharacterized as GERD and the 10 percent rating was 
confirmed and continued under DC 7346 by the January 2000 
rating action, from which this appeal ensued.  

Under the applicable criteria, for a 10 percent evaluation 
for a hiatal hernia there must be two or more of the symptoms 
needed for a 30 percent rating.  For a 10 percent rating the 
symptoms listed for a 30 percent rating may be of lesser 
severity.  When there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health, a 30 percent rating is 
warranted.  For the highest, and maximum, schedular rating of 
60 percent there must be symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.  

Analysis

The November 1999 VA gastrointestinal (GI) examination 
revealed that in the past the veteran had been diagnosed as 
having a hiatal hernia and on at least one occasion there had 
been findings of Barrett's esophagus.  He complained of 
reflux and substernal burning if he neglected to take 
appropriate medication.  The diagnosis was esophageal hiatal 
hernia with reflux and symptomatology.  During VA 
hospitalization in January and February 1999 he had no GI 
complaints, but on VA GI examination in April 2003 he 
complained of reflux especially when in a supine position, 
but stated that he was much better on medication.  He had no 
dysphagia for solids or liquids.  Although he had had 
heartburn in the past, he had essentially no significant 
chest pain on examination.  

On VA GI examination in March 2004, however, the veteran did 
not have frank vomiting but did spit up his food and 
complained of not only dysphagia but also accompanying chest 
pain.  The diagnosis was esophageal hiatal hernia with reflux 
and symptomatology.  

So this evidence, as a whole, indicates the veteran has 
dysphagia, regurgitation, and substernal pain - which are 
three of the criteria listed for a 30 percent rating.  Since 
a 10 percent rating is warranted when there are only two such 
symptoms, a higher 30 percent rating is warranted for the 
service-connected GERD with the favorable resolution of all 
reasonable doubt in his favor.  38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

But there is no evidence of material weight loss, 
hematemesis, melena, anemia or combination of symptoms 
productive of a serious impairment of health, which would 
warrant the next higher, and maximum, schedular rating of 60 
percent.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of them, certainly not 
frequently.  And the disorders have not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

The claim for an initial disability rating in excess of 30 
percent for PTSD and an evaluation in excess of 50 percent 
since March 1, 2004, is denied.  

The claim for a rating in excess of 10 percent for a 
lumbosacral strain since February 19, 1993, and a rating in 
excess of 20 percent since March 1, 2004, is denied.

The claim for a rating in excess of 10 percent for DJD of the 
left knee is denied.  

A 30 percent disability rating for GERD, but no higher, is 
granted subject to the applicable laws and regulations 
governing the payment of VA compensation.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below 
on how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, 
if you are not satisfied with the Board's decision on any or 
all of the issues allowed, denied, or dismissed, you have 
the following options, which are listed in no particular 
order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for 
revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five 
things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board 
at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the 
BVA will not be able to consider your motion without the 
Court's permission. 

How long do I have to start my appeal to the Court?  You 
have 120 days from the date this decision was mailed to you 
(as shown on the first page of this decision) to file a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court 
at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or 
a motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this 
decision by writing a letter to the BVA stating why you 
believe that the BVA committed an obvious error of fact or 
law in this decision, or stating that new and material 
military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Send 
your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

V
A
 
F
O
R
M
J
U
N
 
2
0
0
3
 
(
R
S
)
 
 
4
5
9
7
P
a
g
e
 
1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by 
writing a letter to the BVA stating why you believe you were 
denied due process of law during your appeal. For example, 
you were denied your right to representation through action 
or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, 
or you did not get a personal hearing that you requested. 
You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the 
address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this 
at any time. However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See 
discussion on representation below. Remember, the Board 
places no time limit on filing a CUE review motion, and you 
can do this at any time. 

How do I reopen my claim? You can ask your local VA office 
to reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the 
BVA, but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, 
rather than before VA, then you can get information on how 
to do so by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA 
loan under Chapter 37 of title 38, United States Code, 
attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes 
a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States 
Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can 
file a motion asking the Board to do so. Send such a motion 
to the address above for the Office of the Senior Deputy 
Vice Chairman at the Board. 


VA 
FO
RM
JU
N 
20
03 
(R
S) 
 
4597
P
a
g
e 
2



